Citation Nr: 0940287	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-21 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from May 1968 
to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2009).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009).  If, however, 
VA determines that the Veteran did not engage in combat with 
the enemy or that the alleged stressor is not related to 
combat, the Veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
Veteran's personal participation is not required; rather the 
Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997). 
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a Veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

The Veteran has been diagnosed with PTSD by a private 
examiner.  The Veteran's Form DD 214 and personnel records do 
not confirm that he engaged in combat.  The Veteran's DD 214 
shows his MOS to be pictorial commander and that he served in 
Vietnam.  He states that having to take photos and view 
hundreds of pictures each day of the war scenes that were 
captured via still and motion pictures is a stressor.  The 
Board has no reason to doubt the Veteran's statements that he 
photographed, and was a witness to, the incidents he 
described, which manifestly involved both United States and 
enemy casualties.   

In addition, the Veteran has offered several other stressors 
regarding his PTSD.  Among them, he has stated that as a 
pictorial unit commander, he was subjected to rocket and 
mortar attacks, saw wounded servicemen, and wounded or killed 
persons.  He has also stated that a friend and service buddy 
of his was killed in Vietnam, and that one of his tech 
officers had been killed in Vietnam.  He noted that on or 
about August 1, 1969, he was at the base at Long Binh and 
there were incoming rockets and some contact made at the 
perimeters to include firefights.  

The RO attempted to verify only one stressor offered by the 
Veteran.  That being that the Veteran was called out after a 
base was attacked to photograph dead VC and that one of the 
dead was his barber.  It was found that there was no 
verification that anyone assigned to the 221st Sig Co took 
photographs of dead bodies.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA's failure to seek 
verification or to inform the [Veteran] that more specific 
information was necessary to seek verification violates VA's 
duty to assist.  Rogers v.  Nicholson, 20 Vet. App. 144 
(2005).   

In light of the Veteran's currently diagnosed PTSD and his 
unverified stressors, as well as the finding by the Board 
that the Veteran, when considering his DD 214 and MOS, had to 
take and was exposed to photos of war casualties, additional 
development is required.  Such development must include an 
attempt to verify all of the alleged stressors.  Additionally 
the Veteran must be afforded an examination to clarify 
whether he has PTSD and, if so, whether there is a link 
between the diagnosis and a verified stressor.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.  § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the course of this appeal, the Veteran has argued that 
he had a traumatic event prior to service, when in 1956 a B47 
crashed into his house causing him to have burns and his 
eardrum burst upon impact.  He states that all of the crewmen 
aboard the plane died.  He reported that since then he has 
had a fear of flying and had panic attacks.  He argues that 
in 1956 he had PTSD and that Vietnam aggravated his pre-
existing condition.  The Court has clarified that while there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute a 
single claim.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  
The Veteran has not received VCAA notice regarding 
entitlement to service connection based on aggravation of a 
pre-existing disorder.  This should be accomplished on 
remand. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an 
appropriate notice of the VCAA for his 
claim for service connection based on 
aggravation of a pre-existing disorder, 
VA's duties there under, and the 
delegation of responsibility between VA 
and the Veteran in procuring the evidence 
relevant to his claim, including which 
portion of the information and evidence 
is to be provided by the Veteran and 
which portion VA will attempt to obtain 
on behalf of the Veteran as required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2009).  The notice 
should also address what is needed to 
support a claim of service connection and 
the five elements of a service connection 
claim as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  Provide the Veteran another 
opportunity to submit further information 
regarding details surrounding his alleged 
PTSD stressors.  He should be asked to 
provide any additional information 
including detailed descriptions of 
stressful events, identifying and 
describing specific events, including all 
dates, places, and identifying 
information concerning his unit(s) and 
the location of his unit(s) when any 
stressor occurred.  Regarding the deaths 
of his service comrades he should be 
requested to supply complete information 
regarding the dates and places as well as 
the circumstances surrounding the deaths.  
He should also be invited to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressors.  

3.  Undertake any necessary development 
to independently verify the above- 
referenced stressors, including 
contacting the U.S. Army and Joint 
Services Records Research Center or other 
appropriate agency.  Any additional 
action necessary for independent 
verification of the particular alleged 
stressors, including follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating information leads to 
negative results, notify the Veteran and 
his representative of this fact, explain 
the efforts taken to obtain this 
information and describe any further 
action to be taken. 

4.  Next, the Veteran must be scheduled 
for a VA psychiatric examination.  The 
examiner must review pertinent documents 
in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.  

The examiner should be expressly informed 
of any verified stressor(s), including 
taking photographs of dead bodies and the 
experiences of war.  The examiner should 
also be informed that only the 
specifically verified in-service 
stressor(s) may be considered for the 
purpose of determining whether exposure 
to such in-service event(s) has resulted 
in PTSD.  If a diagnosis of PTSD is made 
by the examiner, he or she should 
expressly indicate whether it is at least 
as likely as not that such PTSD is due to 
the verified stressor.  The examiner 
should also offer an opinion as to 
whether any diagnosed PTSD was aggravated 
during the Veteran's service.  That is, 
the examiner should specifically address 
whether the disability (a) clearly and 
unmistakably preexisted service; and, if 
so (b) was aggravated (i.e., permanently 
worsened) beyond the natural progression 
during or as a result of service; and, if 
not (c) is otherwise medically related to 
the Veteran's service.  The examiner 
should provide a complete rationale for 
any opinion provided.  

5.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.   
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

